
	
		II
		111th CONGRESS
		2d Session
		S. 2973
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 1, 2010
			Mr. Casey (for himself,
			 Mrs. Gillibrand,
			 Mr. Levin, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a temporary payroll increase tax credit for certain
		  employers.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Creation Tax Act of
			 2010.
		2.Employer payroll increase credit
			(a)In generalSubchapter B of chapter 65 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					6433.Employer payroll increase credits
						(a)In generalEach qualified employer shall be treated as
				having made a payment against the tax imposed by section 3111(a) or section
				3221(a), whichever is applicable, for each qualified quarter an amount equal to
				the credit amount.
						(b)Credit amount
							(1)In generalFor purposes of this section, the credit
				amount with respect to any qualified quarter is equal to the applicable
				percentage of the qualified payroll increase of such employer for such
				qualified quarter.
							(2)Applicable percentageFor purposes of paragraph (1), the
				applicable percentage with respect to any qualified quarter is—
								(A)in the case of an employer that employs
				fewer than 100 employees during such quarter, 20 percent, and
								(B)in the case of an employer that employs 100
				or more employees during such quarter, 15 percent.
								(c)Dollar limitationThe total credit amount with respect to any
				employer shall not exceed $500,000 for all qualified quarters.
						(d)Qualified employerFor purposes of this section, the term
				qualified employer means any American employer other than the
				United States, any State, or any instrumentality thereof.
						(e)Qualified payroll increaseFor purposes of this section—
							(1)In generalThe term qualified payroll
				increase with respect to any qualified quarter means the amount, if any,
				by which a qualified employer's qualified payroll for such quarter exceeds the
				qualified payroll for such quarter of the calendar year preceding the year in
				which such qualified quarter falls.
							(2)Qualified payrollThe term qualified payroll
				means the amount of all wages (within the meaning of section 3121(a)) paid or
				incurred by a qualified employer to the employees of such employer, except
				that, with respect to each such employee for any quarter of the employer, such
				wages shall be taken into account only to the extent that such wages do not
				exceed the contribution and benefit base as determined under section 230 of the
				Social Security Act.
							(3)Railway laborIn the case of remuneration subject to the
				tax imposed by section 3221(a), paragraph (1) shall be applied by substituting
				all compensation (within the meaning of section 3231(e)) for
				all wages (within the meaning of section 3121(a)).
							(4)Special rule for large
				employersIn the case of an
				employer described in subsection (b)(2)(B), no qualified payroll increase shall
				be taken into account for any qualified quarter unless the qualified payroll
				increase with respect to such qualified quarter exceeds 3 percent of the
				qualified payroll for such quarter of the calendar year preceding the year in
				which such qualified quarter falls.
							(f)Qualified quarterFor purposes of this section, the term
				qualified quarter means—
							(1)the calendar quarter which includes the
				date of the enactment of the Small Business
				Job Creation Tax Act of 2010, and
							(2)each of the 3 calendar quarters following
				such quarter.
							(g)DefinitionsExcept as provided in subsection (h)(1),
				any term used in this section which is also used in section 3111 has the same
				meaning as when used in such section.
						(h)Special rulesFor purposes of this section—
							(1)EmployeeThe term employee includes
				only individuals who are citizens or lawful residents of the United States who
				receive wages, remuneration, compensation, or tips from an employer for work
				performed within a State or a possession of the United States.
							(2)Maintenance of base employment
				requirementThis section
				shall not apply to any qualified employer for any qualified quarter if the
				total number of employees of such employer during such quarter is less than the
				total number of such employees during the quarter preceding such quarter,
				determined by not taking into account any employee who is a seasonal employee
				during such preceding quarter.
							(3)Controlled groupsAll employers treated as a single employer
				under section (a) or (b) of section 52 shall be treated as a single employer
				for purposes of the dollar limitation under subsection (c), except that any
				employer which is not an American employer shall not be taken into
				account.
							(4)New employers
								(A)In generalIn the case of a qualified employer which
				comes into existence after the date of the enactment of the
				Small Business Job Creation Tax Act of
				2010 and before January 1, 2012—
									(i)the term qualified quarter
				means—
										(I)the first calendar quarter for which such
				qualified employer is in existence, and
										(II)each of the 3 quarters following such
				quarter,
										(ii)the qualified payroll increase of such
				employer for the quarter described in clause (i)(I) shall be equal to the
				amount of the employer's qualified payroll for such quarter, and
									(iii)the qualified payroll increase of such
				employer for any quarter described in clause (i)(II) shall be the amount, if
				any, by which the employer's qualified payroll for such quarter exceeds the
				qualified payroll of the quarter preceding such quarter.
									(B)Transition rule
									(i)In generalIn the case of a qualified employer which
				comes into existence—
										(I)after the last day of the calendar quarter
				which is 5 calendar quarters before the date of the enactment of the
				Small Business Job Creation Tax Act of
				2010, and
										(II)before such date of enactment,
										the qualified payroll increase of such
				employer for any transition quarter shall be the amount, if any, by which the
				employer's qualified payroll for such quarter exceeds the qualified payroll of
				the quarter preceding such quarter.(ii)Transition quarterFor purposes of clause (i), the term
				transition quarter means a qualified quarter with respect to which
				the qualified payroll increase cannot be determined under subsection (e)(1)
				solely because the employer was not in existence during such quarter of the
				calendar year preceding the year in which such qualified quarter
				falls.
									.
			(b)Clerical amendmentThe table of sections for subchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
				
					
						Sec. 6433. Employer payroll
				increase
				credits.
					
					.
			(c)NotificationNot later than 30 days after the date of
			 the enactment of this Act, the Commissioner of Internal Revenue shall notify
			 all employers required to withhold employment taxes under chapter 21 or 22 of
			 the Internal Revenue Code of 1986 of the enactment and applicability of section
			 6433 of the Internal Revenue Code of 1986, as added by this Act.
			(d)Investigation and report on enforcement
			 actionsNot later than 6
			 months after the date of the enactment of this Act, and quarterly thereafter,
			 the Commissioner of Internal Revenue shall submit a report to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives on the enforcement measures taken to prevent and penalize fraud
			 related to section 6433 of the Internal Revenue Code of 1986, including such
			 information as—
				(1)general statistics related to the
			 application of such section,
				(2)cases of fraud, and
				(3)the status of investigatory and
			 prosecutorial actions related to such cases.
				(e)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply to calendar quarters beginning with the
			 calendar quarter which includes the date of the enactment of this Act.
			
